NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0258-18T2

HALL M. WHITE, JR.,

          Plaintiff-Appellant,

v.

KIMBERLY M. WILSON, ESQUIRE,
CITY OF TRENTON, ADA MEDINA,
EUNICE S. LEWIS, and ROBERT
YOSTEMBSKI, ESQUIRE,

     Defendants-Respondents.
___________________________________

                    Submitted May 6, 2020 – Decided May 28, 2020

                    Before Judges Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-2527-17.

                    Hall M. White, Jr., appellant pro se.

                    John Morelli, City Attorney, City of Trenton Law
                    Division, attorney for respondents (John Morelli, on the
                    brief).

PER CURIAM
      Plaintiff Hall M. White, Jr. appeals from a July 20, 2018 order granting

defendant City of Trenton as well as its employees Kimberly Wilson, Robert

Yostembski, Eunice Samuel, and Ada Medina dismissal of plaintiff's complaint

for failure to state a claim, and a September 17, 2018 order denying plaintiff's

motion for reconsideration. We affirm.

      The genesis of plaintiff's complaint were his arrests in 2004 and 2005 by

Trenton City Police. The 2004 arrest ultimately became the basis of a complaint

alleging false arrest, which plaintiff filed in federal court in 2006. Plaintiff filed

a municipal complaint relating to the 2005 arrest, which was dismissed on

January 20, 2005. Plaintiff's federal lawsuit also alleged police used excessive

force during the 2005 arrest.

      On May 18, 2011, plaintiff filed a second lawsuit pro se in federal court.

Pursuant to 42 U.S.C. § 1983, the complaint alleged that the attorney for the

City of Trenton, the municipal prosecutor, a municipal judge, two staff members

of the municipal court, and a court reporter in the municipal court matter

violated his rights by forging the transcript of the January 20, 2005 municipal

court proceeding and submitting it in the first federal case, "caus[ing him] to

lose" the first federal lawsuit. The record reflects the transcript was ordered on

plaintiff's behalf on July 26, 2007 as a part of the first federal lawsuit, and the


                                                                              A-0258-18T2
                                          2
audio CD of the January 20, 2005 proceeding, on which the transcript was based,

was played in court for the judge in the first suit on June 1, 2011, in plaintiff's

presence.

      Plaintiff settled the first lawsuit in 2014. On January 24, 2014, he testified

before the federal judge in that matter, and confirmed he was satisfied with his

attorney's services and understood the settlement resolved all claims he filed, or

could have filed, against defendants. On March 5, 2014, he signed a release,

which stated it encompassed any claims relating to the 2004 and 2005 arrests.

Plaintiff received and cashed a settlement check. A stipulation of dismissal with

prejudice was entered on March 7, 2014.

      Plaintiff's second federal lawsuit was dismissed on May 23, 2011. The

judge hearing that matter noted a handwritten submission plaintiff made to the

court in the first federal case, in which plaintiff stated:

             On [April 16, 2009], plaintiff filed an injunction on his
             then attorney . . . for failing and refusing to bring [to]
             the court's attention [that defendants in the second]
             action produced two false transcripts, a forged
             transcript, a forged docket number and a false
             certification by [defendants in the second action]
             stating plaintiff's transcripts for his two false arrests
             incidents of [November 18, 2004,] and [February 7,
             2005,] do not exist.




                                                                            A-0258-18T2
                                          3
      The judge concluded that, based on plaintiff's submission, he knew of the

alleged misconduct regarding the transcripts as early as April 16, 2009, and

therefore the statute of limitations barred his lawsuit. The judge also found the

doctrine of judicial immunity barred plaintiff's claims against the municipal

court judge and staff, the § 1983 claims could not be asserted against a private

court reporter who was not a state actor, and plaintiff's claims were frivolous

and based on speculation.

      On October 26, 2017, plaintiff filed a Law Division complaint alleging

the same claims raised in the second federal lawsuit. He alleged he did not learn

of the municipal court transcript forgery until he re-ordered the transcripts on

October 27, 2015. Defendants filed a motion to dismiss in response.

      The motion judge granted defendants' motion and dismissed plaintiff's

complaint with prejudice. The judge found plaintiff was barred under the

doctrines of accord and satisfaction, res judicata, entire controversy, as well as

the statute of limitations. The judge reasoned that plaintiff was aware of the

alleged wrongful conduct when the contents of the municipal court transcript

were played for the federal judge during the June 1, 2011 court proceeding, and

when the settlement of the first federal case was placed on the record on January

24, 2014. The judge also noted that plaintiff signed a release on March 5, 2014.


                                                                          A-0258-18T2
                                        4
      Defendants' motion also sought to sanction plaintiff and restrain him from

filing further lawsuits. However, the judge declined to do either and noted the

issue of whether plaintiff should be denied access to the court was a matter for

the assignment judge to decide.

      Plaintiff filed a motion for reconsideration, which the motion judge

denied. The judge found plaintiff did not present any new information or law

the judge overlooked in his original decision to warrant reconsideration.

      On this appeal, plaintiff argues his complaint should not have been

dismissed because: 1) the motion judge incorrectly determined the transcripts

plaintiff argued were forged were instead the product of clerical errors; 2) his

claims were not barred by the statute of limitations, which did not begin to run

until October 27, 2015; 3) his claims were not barred by accord and satisfaction

or res judicata; 4) the motion judge ignored the evidence and deprived him of

discovery; and 5) the court could not sanction or bar him from access to the court

to seek legal redress.

      Appellate review of a trial court's ruling on a motion to dismiss is de novo.

Watson v. N.J. Dep't. of Treasury, 453 N.J. Super. 42, 47 (App. Div. 2017). "A

complaint should be dismissed for failure to state a claim pursuant to Rule 4:6-

2(e) only if 'the factual allegations are palpably insufficient to support a claim


                                                                           A-0258-18T2
                                        5
upon which relief can be granted.'" Frederick v. Smith, 416 N.J. Super. 594,

597 (App. Div. 2010) (quoting Rieder v. State Dep't of Transp., 221 N.J. Super.

547, 552 (App. Div. 1987)).       "This standard requires that 'the pleading be

searched in depth and with liberality to determine whether a cause of action can

be gleaned even from an obscure statement.'" Ibid. (quoting Seidenberg v.

Summit Bank, 348 N.J. Super. 243, 250 (App. Div. 2007)). We review the

denial of a motion for reconsideration for a clear abuse of discretion. Pitney

Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382 (App.

Div. 2015).

      N.J.S.A. 2A:14-2 states "every action at law for an injury to the person

caused by the wrongful act, neglect or default of any person within this State

shall be commenced within two years next after the cause of any such action

shall have accrued." Generally,

              a cause of action will be held not to accrue until the
              injured party discovers, or by the exercise of reasonable
              diligence and intelligence should have discovered that
              he may have a basis for an actionable claim . . . [or]
              knows or has reason to know that he has a right of
              redress.

              [Lynch v. Rubacky, 85 N.J. 65, 70 (1981) (quoting
              Lopez v. Swyer, 62 N.J. 267, 272, 274 (1973)
              (alteration in original)).]



                                                                          A-0258-18T2
                                         6
      We reject plaintiff's argument that his claims began to accrue when he

received a copy of the allegedly forged transcript on October 27, 2015. The

record readily demonstrates he knew of the claims asserted in his Law Division

complaint as early as April 2009, when he sent a letter to the federal judge

claiming he learned of the alleged forgery and defendants' alleged misconduct.

Plaintiff then raised these claims when he filed his second federal lawsuit in

May 2011, and a recording of the alleged forged transcript was played in court

in plaintiff's presence in June 2011. Therefore, the filing of his Law Division

complaint over six years later, in October 2017, was clearly barred by the statute

of limitations.

      For these reasons, plaintiff's complaint was properly dismissed for failure

to state a claim and the motion judge did not abuse his discretion when he

declined to grant reconsideration. Finally, because we affirmed the dismissal

on grounds of the statute of limitations, we need not reach the other arguments

raised on this appeal, except to note they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-0258-18T2
                                        7